DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please enter the following amendment:
In claim 3, line 1, the recitation of “according to claim [[1]]
In claim 11, line 1, the recitation of “according to claim [[7]]
In claim 17, line 1, the recitation of “according to claim [[15]]
Allowable Subject Matter
Claims 1, 3-9, 11-15 and 17-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Lu et al. (US Patent 10865954 B2) teaches: “a lamp (20a, 20b, 20c or 20d), comprising a lamp housing (along 30) and a plug connector 39 fixed on the lamp housing (along 30); wherein the plug connector 39 comprises a plug insulator (along 39), a plug terminal group (seen in figure 6, between 41 and 42) and at least one buckle (adjacent to 40) the plug insulator (along 39) comprises a plurality of plug side walls (side walls of 39) and a plug bottom wall (bottom wall of 40), the plurality of plug side walls (side walls of 39) enclose to form a docking chamber (along mid end portion of 39) for docking with a socket connector 38 of a lamp driver 30, the plug terminal group (seen in figure 6, between 41 and 42) is mounted on the plug bottom wall (bottom wall of 40) and is exposed in the docking chamber (along mid end portion of 39); the buckle (adjacent to 40) is connected with one plug side wall and forms a V-shaped structure (alongside walls of 39) with an outer surface (alongside walls of 39) of the plug side wall (side walls of 39), and the buckle (adjacent to 40) is configured to fix the plug connector 39 in the socket connector 38".
However, Lu fails to provide, teach or suggest: wherein the plug insulator is an integrally-formed injection molded part, and the buckle is formed by a front end of the plug side wall being reversely folded outwards.
Claims 3-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 7, Lu et al. (US Patent 10865954 B2) teaches: “a lamp driver 30, comprising a housing (along 30) and at least one socket connector 38 fixed on the housing (along 30); wherein the socket connector 38 comprises a socket insulator (along 36) and a socket terminal group (seen in figure 6, between 41 and 42), the socket insulator (along 36) comprises a plurality of socket side walls (41 and 42) and a socket bottom wall (bottom wall of 38), the plurality of socket side walls (41 and 42) enclose to form a receiving chamber (along end portion of 39, see column 6, lines 27-33) for receiving a plug connector 39 of a lamp (20a, 20b, 20c or 20d)., part of the socket bottom wall (bottom wall of 38) protrudes into the receiving chamber (along end portion of 39, see column 6, lines 27-33) to form a docking part (along mid end portion of 39), and the socket terminal group (seen in figure 6, between 41 and 42) is mounted on the docking part (along mid end portion of 39); the receiving chamber (along end portion of 39, see column 6, lines 27-33) comprises at least one clamping slot (along 38 adjacent to 40) formed by one side of the docking part (along mid end portion of 39) and one socket side wall (41 and 42), and the clamping slot (along 38 adjacent to 40) is configured to prevent the plug connector 39 from detaching from the socket connector 38".
However, Lu fails to provide, teach or suggest: wherein the docking part is provided with a plurality of first mounting holes, the socket terminal group comprises a plurality of banana sockets, and a banana socket is installed on a first mounting hole a front section of each banana socket is a sleeve structure comprising an inner cylinder and an outer cylinder, the inner cylinder defines an inner hole, the outer cylinder is sleeved on a periphery of the inner cylinder and abutting a peripheral wall of the first mounting hole.
Claims 8-9 and 11-14 are dependent on claim 7 and are therefore allowable for the same reasons.  
As per claim 15, Lu et al. (US Patent 10865954 B2) teaches: “a lamp lighting system (seen in figure 2), comprising a lamp driver 30 and at least one lamp (20a, 20b, 20c or 20d): wherein the lamp (20a, 20b, 20c or 20d) comprises a lamp housing (along 30) and a plug connector 39 fixed on the lamp housing (along 30), the lamp driver 30 comprises a housing (along 30) and at least one socket connector 38; the plug connector 39 comprises a plug insulator (along 39), a plug terminal group (seen in figure 6, between 41 and 42) arid at least one buckle (adjacent to 40), the plug insulator (along 39) comprises a plurality of plug side walls (side walls of 39) and a plug bottom wall (bottom wall of 40), the plurality of plug side walls (side walls of 39) enclose to form a docking chamber (along mid end portion of 39) for docking with the socket connector 38, the plug terminal group (seen in figure 6, between 41 and 42) is mounted on the plug bottom wall (bottom wall of 40) and is exposed. in the docking chamber (along mid end portion of 39); the buckle (adjacent to 40) is connected with one plug side wall and forms a V-shaped structure (alongside walls of 39) with an outer surface (alongside walls of 39) of the plug side wall (side walls of 39) the socket connector 38 comprises a socket insulator (along 36) and a socket terminal group (seen in figure 6, between 41 and 42), the socket insulator (along 36) comprises a plurality of socket side walls (41 and 42) and a socket bottom wall (bottom wall of 38), the plurality of socket side walls (41 and 42) enclose to form a receiving chamber (along end portion of 39, see column 6, lines 27-33), part of the socket bottom wall (bottom wall of 38) protrudes into the receiving chamber (along end portion of 39, see column 6, lines 27-33) to form a docking part (along mid end portion of 39), shape of the docking part (along mid end portion of 39) matches shape of the docking chamber (along mid end portion of 39), and the socket terminal group (seen in figure 6, between 41 and 42) is mounted on the docking part (along mid end portion of 39); the receiving chamber (along end portion of 39, see column 6, lines 27-33) comprises at least one clamping slot (along 38 adjacent to 40) formed by one side of the docking part (along mid end portion of 39) and one socket side wall (41 and 42): the plug connector 39 is connected with the socket connector 38, and the buckle (adjacent to 40) of the plug connector 39 is stuck into the clamping slot (along 38 adjacent to 40) of the socket connector 38".
However, Lu fails to provide, teach or suggest: wherein the plug insulator is an integrally-formed injection molded part, and the buckle is formed by a front end of the plug side wall being reversely folded outwards.
Claims 17-20 are dependent on claim 15 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831         

/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831